705 N.W.2d 118 (2005)
474 Mich. 895-911
PEOPLE
v.
CORBIN.
No. 128555.
Supreme Court of Michigan.
October 31, 2005.
Application for Leave to Appeal.
SC: 128555, COA: 258717.
On order of the Court, the application for leave to appeal the March 1, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).